 Case 2:21-cv-10112-NGE-EAS ECF No. 3, PageID.30 Filed 01/28/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JOSHUA AARON KEATING, #841873,

                    Petitioner,

                                               CASE NO. 2:21-CV-10112
v.                                             HONORABLE NANCY G. EDMUNDS

CONNIE HORTON,

                Respondent.
________________________________/

                                     JUDGMENT

      The above-entitled matter having come before the Court on a Petition for a Writ of

Habeas Corpus, the Honorable Nancy G. Edmunds, United States District Judge, presiding,

and in accordance with the Opinion and Order entered on this date;

      IT IS ORDERED AND ADJUDGED that the Petition for a Writ of Habeas Corpus is

DISMISSED WITHOUT PREJUDICE.




                                               s/ Nancy G. Edmunds
                                               NANCY G. EDMUNDS
                                               UNITED STATES DISTRICT JUDGE

Dated: January 28, 2021
